Exhibit 10.38

Dominion Resources, Inc.

Non-Employee Directors’ Annual Compensation

As of December 31, 2005

 

Annual Retainer

  

Amount

Service as Director

   $55,000 ($20,000 cash; $35,000 stock)

Service as Audit Committee Chair

   $12,500

Service as a Committee Chair (other than Audit)

   $ 5,000

Meeting Fees

    

Board meetings

   $2,000 per meeting

Audit and Organization, Compensation and Nominating (OCN) Committee meetings

   $2,000 per meeting

All other Committee meetings

   $1,500 per meeting